Citation Nr: 1619409	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1962 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for sleep apnea.  He indicated in his November 2009 notice of disagreement that he had been diagnosed with sleep apnea by a sleep study in July 2009, but a review of the sleep study shows normal findings.  The Veteran also specifically denied having sleep apnea at a private medical consult in August 2009.  Nevertheless, throughout the Veteran's VA treatment records sleep apnea is listed as having been diagnosed.  A VA examination was provided in April 2014 which found that the Veteran did not have sleep apnea.

However, in July 2014, it appears that an overnight diagnostic polysomnography was conducted which led to a diagnosis of sleep apnea, and a CPAP was prescribed.

As such, it would appear that the Veteran has a diagnosis of sleep apnea.  However, the etiology of the condition is unclear.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether he has obstructive sleep apnea.  If a sleep study is required for this determination, one should be scheduled.  

If obstructive sleep apnea is not found to be present, the examiner should explain why the findings of sleep apnea following the July 2014 overnight diagnostic polysomnography were not supported by the evidence of record. 

If the Veteran is found to have sleep apnea, the examiner should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea either began during or was otherwise caused by his military service, to include consideration of the testimony of the Veteran and his wife at a March 2016 Board hearing; the negative sleep study in July 2009, the negative VA examination in April 2014, and the diagnosis of sleep apnea following the July 2014 overnight diagnostic polysomnography.  Why or why not? 

b) Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea was caused by his service connected PTSD.  Why or why not? 

c) Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea was aggravated (permanently increased beyond the natural progression of the disability) by his service connected PTSD.  Why or why not? 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




